02-11-150-CR
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00150-CR
 
 



Ex parte Gale Corbett Hutchinson


 


 




 
 
 




 


 


 



----------
 
FROM THE 362nd
District Court OF Denton COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
Appellant
Gale Corbett Hutchinson filed a pro se notice of appeal, indicating that he
wished to appeal the “no bail” bond amount set by the trial court as of April
13, 2011.  On April 14, 2011, however, the trial court entered an order setting
bail at $200,000.00.  Because bail has now been set, we dismiss this appeal for
want of jurisdiction.
On
May 19, 2011, we notified Hutchinson’s appointed attorney of our concern that
we lacked jurisdiction over this appeal because bail has now been set, and we
informed him that this appeal was subject to dismissal unless he or any party
desiring to continue this appeal filed a response with this court by May 31,
2011, showing grounds for continuing the appeal.  See Tex. R. App. P.
44.3.  On April 27, 2011, Hutchinson’s appointed attorney filed “Appellant’s
Response Regarding Jurisdiction for Pro Se Appeal,” explaining that Hutchinson’s
appeal of the no bail bond amount is moot because the trial court has set
bail.  See Criner v. State, 878 S.W.2d 162, 163–64 (Tex. Crim. App. 1994). 
Hutchinson also filed a pro se response, but it did not show grounds for
continuing the appeal.
Accordingly,
we dismiss this appeal for want of jurisdiction.[2]  See Tex. R. App.
P. 43.2(f).
 
 
PER CURIAM
 
PANEL: 
WALKER,
MCCOY and MEIER, J.J.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  June 16, 2011




[1]See Tex. R. App. P. 47.4.


[2]Hutchinson’s appeal from
the order setting bail at $200,000, appellate cause number 02-11-00176-CR, is
not affected by this dismissal.